DETAILED CORRESPONDENCE
Application Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment to the claims filed on 12/01/2020 in response to the Non-Final Rejection mailed on 09/01/2020 is acknowledged and entered into the record.
	Applicant’s remarks and rule 132 declaration filed on 12/01/2020 in response to the Non-Final Rejection mailed on 09/01/2020 have been fully considered and are deemed persuasive to overcome the prior rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Drawings
	The objection to the drawings is withdrawn in view of applicant’s remarks filed on 12/01/2020.
Withdrawn Specification
	The objection to the disclosure is withdrawn in view of applicant’s amendment to the specification filed on 12/01/2020 to reflect the issuance of the 15/188,478 application as U.S. Patent No. 10,618,951.
Withdrawn Claim Rejections - 35 USC § 112(b), or Second Paragraph
	The rejection of claims 4-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendment to the claims.
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claims 1-6 and 9-12 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Deeter et al. (WO2007/002762 A2; cited on IDS filed on 07/01/2020) as evidenced by Davies (US Patent Application 5,917,022; cited on IDS filed on 07/01/2020) is withdrawn in view of applicant’s remarks and declaration filed on 12/01/2020.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 7-6 and 14-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deeter et al. (WO2007/002762 A2; cited on IDS filed on 07/01/2020) as evidenced by Davies (US Patent Application 5,917,022; cited on IDS filed on 07/01/2020) in view of Luyten et al. (US Patent 6,617,161, 2003; cited on IDS filed on 07/01/2020) and Potter et al. (US Patent 5,985,289, 1999; cited on IDS filed on 07/01/2020) is withdrawn in view of applicant’s remarks and declaration filed on 12/01/2020.
Examiner’s Amendment to the Claims
	An examiner's amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CF 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Crissa Cook, Reg. No. 64,054, on 03/02/2021.
	Please replace claims 1 and 26 in the claim set filed on 12/01/2020 with the following re-written claims 1 and 26.
1. (Currently Amended) A method for enhancing cell growth in culture, said method comprising: a) culturing cells in a cell culture media supplemented with a plant-produced recombinant mammalian albumin supplement, wherein said plant-produced recombinant mammalian albumin has less than 1 EU of endotoxin/mg of albumin and less than 2% aggregated albumin, wherein said cell growth in culture is enhanced relative to a culture without said plant-produced recombinant mammalian albumin supplement.

26.  (Currently Amended)  The method of claim 1,  further comprising culturing said cells having enhanced growth for in vitro fertilization, testing an effect of a compound or drug on said cells, synthesizing biologics, propagation and differentiation of stem cells, vaccine production, or tissue engineering.

Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1-26 are drawn to methods for enhancing cell growth in culture, said method comprising: a) culturing cells in a cell culture media supplemented with a plant-produced recombinant mammalian albumin supplement, wherein said plant-produced recombinant mammalian albumin has less than 1 EU of endotoxin/mg of albumin and less than 2% aggregated albumin, wherein said cell growth in culture is enhanced relative to a culture without said plant-produced recombinant mammalian albumin supplement.  The closest prior art of record is the reference of Deeter et al. (WO 2007/002762 A2; cited on IDS filed on 07/01/2020) [see prior Office Actions].  However, applicant’s declaration filed under Rule 1.132 which demonstrates that the compositions of Deeter et al. are incapable of achieving the claimed less than 1 EU of endotoxin/mg of albumin [see Table E3 and Table E4] and that the levels of endotoxins in the culture medium were not 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons of Allowance".
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.